DETAILED ACTION
This office action is responsive to the above identified application filed 11/19/2020.  The application contains claims 1-20, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement with references submitted 3/18/2021, has been considered and entered into the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=xRE8am9iXWA Published on 5/22/2020 hereinafter D1 in view of Cantadori et al . [US 2019/0392610 A1, hereinafter D2].

With regard to Claim 1,
	D1 teach a method of calibrating an Advanced Driver Assistance System (ADAS) sensor on a vehicle, the method comprising the steps of:
receiving a signal at a handheld vehicle diagnostic tool from an onboard vehicle computer, the signal including a list of ADAS sensors located on the vehicle (Time 21:38);
displaying the list of ADAS sensors on a display of the handheld vehicle diagnostic tool (Time 21:38);
receiving a user input on the handheld vehicle diagnostic tool identifying a selected ADAS sensor from the list of ADAS sensors displayed on the display (Time 21:53-22:01);
displaying calibration instructions associated with the selected ADAS sensor in response to receiving the user input (Time 23:16-1:19); and
executing computer executable instructions on the handheld vehicle diagnostic tool to autonomously calibrate the selected ADAS sensor (Time 1:19-1:21).
	D1 do not explicitly teach projecting an image onto a projection surface adjacent the vehicle, the projected image being associated with calibrating the selected ADAS sensor; and using the projected image in response to receipt of the user input and projecting the image onto the projection surface.
	D2 teach a method of calibrating an Advanced Driver Assistance System (ADAS) sensor on a vehicle, the method comprising the steps of:
receiving a signal at a handheld vehicle diagnostic tool from an onboard vehicle computer  (¶27, “portable device—known in the sector as a “scan tool”—connected to the vehicle's EOBD (European On Board Diagnostic) diagnostic socket and using specific target panels for each type of sensor (e.g. photo camera, radar, Lidar, etc.)”, ¶101, ¶119);
receiving a user input on the handheld vehicle diagnostic tool identifying a selected ADAS sensor from the list of ADAS sensors (¶123-124, “operator also selects the ADAS system to be calibrated, specifically the optical sensor 2 to be calibrated. Also in this case, the selection can take place manually, automatically or semi-automatically”);
displaying calibration instructions associated with the selected ADAS sensor in response to receiving the user input (¶127, ”spatial measurement position is preferably displayed in the form of instructions on the projection surface 4”, ¶129, “Preferably, other parameters or initial calibration conditions are also projected onto the projection surface 4”, ¶130);
projecting an image onto a projection surface adjacent the vehicle, the projected image being associated with calibrating the selected ADAS sensor (¶132-133, “image or video selected can then be displayed on the projection surface 4”, Fig. 1, ¶88-90, ¶91, “calibration system 1 comprises a projector or a video projector or a luminous board that projects images or videos onto the projection surface 4”); and
executing computer executable instructions on the handheld vehicle diagnostic tool to autonomously calibrate the selected ADAS sensor  using the projected image in response to receipt of the user input and projecting the image onto the projection surface (¶134, “Once the target (which in this case is the projection surface 4) has been adjusted and the image or video has been projected, the calibration is performed by the calibration unit 30 which communicates with the scan tool 20. The actual calibration, meaning the adjustment of the position of the optical axis of the optical sensor 2, takes place according to an algorithm of the known type”, ¶93-95, “receives at least one input signal (indicated as S1) representing the type of optical sensor 2. In response to such signal S1, the control unit 5 is configured for: selecting an image or a video in a memory 6; commanding the projection onto the projection surface 4 of the image or video selected or a processed version thereof”).
D1 and D2 are analogous art to the claimed invention because they are from a similar field of endeavor of calibrating an Advanced Driver Assistance System (ADAS) sensor on a vehicle. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to allow the usage of projected images for calibration resulting in resolutions as disclosed by D2 with a reasonable expectation of success.
one of ordinary skill in the art would be motivated to modify D1 as described above to facilitate the testing of wide variety of sensors including dynamic and static sensors using different sizes of projection surface which provide flexibility, save resources, simplify planning, save time and reduce cost by preventing the storage or delicate handling in the workshop of numerous target panels having different shapes, sizes and patterns (D2, ¶145-149).

With regard to Claim 2,
	D1-D2 teach the method recited in claim 1, further comprising the steps of:
receiving diagnostic data from the vehicle at the handheld vehicle diagnostic tool (D1, Time 21:44, D2, ¶27, “portable device—known in the sector as a “scan tool”—connected to the vehicle's EOBD (European On Board Diagnostic) diagnostic socket and using specific target panels for each type of sensor (e.g. photo camera, radar, Lidar, etc.)”, ¶101, ¶119); and
analyzing the diagnostic data to identify at least one ADAS sensor requiring calibration (D1, Time 15:01-15:10, “looking at the a das modules do we show any of those modules with fault codes very well so far no none of those do”, Time 21:19-21:31, “once this scan is complete so here's our adas calibrate menu if any of these modules showed up with fault codes we'd be able to see that here and we'd also be able to see the fault code number and a description of that fault code”, Time: 1:23:15-1:23:40, “calibrate it properly until the software becomes more advanced to be able to tell us when things are out of calibration you look at some of the newer Toyota radar sensors that actually have inclinometers that will tell us if the sensor is out of position as the systems get more advanced they're going to provide us more and more data but today most of the vehicles that were that we're faced with codes are only for sensor failures wiring connecting issues things”, D2, ¶123-124, “operator also selects the ADAS system to be calibrated, specifically the optical sensor 2 to be calibrated. Also in this case, the selection can take place manually, automatically or semi-automatically”).
With regard to Claim 3,
	D1-D2 teach the recited in claim 2, further comprising the step of visually identifying the at least one ADAS sensor requiring calibration on the display of the handheld diagnostic tool (D1, Time 21:19-21:31, “once this scan is complete so here's our a das calibrate menu if any of these modules showed up with fault codes we'd be able to see that here and we'd also be able to see the fault code number and a description of that fault code”, the second column show Pass or if there is fault).

With regard to Claim 4,
	D1-D2 teach the method recited in claim 1, wherein the projecting step includes projecting the image onto a projection surface adjacent a side of the vehicle (D2, ¶27, “using specific target panels for each type of sensor (e.g. photo camera, radar, Lidar, etc.) usually placed on the front of the stationary vehicle (they can also be positioned on the side or the rear of the vehicle).” , ¶99, “image projected onto the projection surface 4 can reproduce the shape, size and pattern of a target panel for the calibration of a specific optical sensor”).

With regard to Claim 5,
	D1-D2 teach the method recited in claim 1, wherein the projecting step includes projecting the image onto a projection surface adjacent a rear of the vehicle (D2, ¶27, “using specific target panels for each type of sensor (e.g. photo camera, radar, Lidar, etc.) usually placed on the front of the stationary vehicle (they can also be positioned on the side or the rear of the vehicle).”, ¶99, “image projected onto the projection surface 4 can reproduce the shape, size and pattern of a target panel for the calibration of a specific optical sensor”).

With regard to Claim 6,
	D1-D2 teach the method recited in claim 1, wherein the step of displaying calibration instructions includes displaying instructions associated with positioning of a projection screen relative to the vehicle (D1, Time 38:14-38:33, “that we're actually going to set the distance of the calibration frame to 299 centimeters from the center of the front wheel”, D2, ¶127, ”spatial measurement position is preferably displayed in the form of instructions on the projection surface 4”, ¶129, “Preferably, other parameters or initial calibration conditions are also projected onto the projection surface 4”, ¶130).
The Examiner further notes that the content of the displayed data (instructions) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 7,
	D1-D2 teach the method recited in claim 1, wherein the step of displaying calibration instructions includes displaying instructions associated with displaying the image (D1, Time 38:14-38:33, “that we're actually going to set the distance of the calibration frame to 299 centimeters from the center of the front wheel”, D2, ¶127, ”spatial measurement position is preferably displayed in the form of instructions on the projection surface 4”, ¶129, “Preferably, other parameters or initial calibration conditions are also projected onto the projection surface 4”, ¶130).
The Examiner further notes that the content of the displayed data (instructions) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 8,
	D1-D2 teach the method recited in claim 1, further comprising the step of selecting an image from an image library based on the selected ADAS sensor (D2, ¶132, “control unit 5 searches inside the memory 6 for the image (in the former case) or the video (in the latter case) associated with the type of optical sensor 2 to be calibrated”).

With regard to Claim 9,
	D1-D2 teach the method recited in claim 8, wherein the step of selecting an image occurs autonomously in response to receiving the user input on the handheld vehicle diagnostic tool identifying the selected ADAS sensor (D1, Time 21:53-22:01, D2,  ¶93-95, “receives at least one input signal (indicated as S1) representing the type of optical sensor 2. In response to such signal S1, the control unit 5 is configured for: selecting an image or a video in a memory 6; commanding the projection onto the projection surface 4 of the image or video selected or a processed version thereof”, ¶132, “control unit 5 searches inside the memory 6 for the image (in the former case) or the video (in the latter case) associated with the type of optical sensor 2 to be calibrated”).

With regard to Claim 10,
	D1-D2 teach the method recited in claim 1, further comprising the step of generating a completion signal in response to the selected ADAS sensor meeting a prescribed calibration threshold (D1, Time 0:58-0:59, “pattern calibration completed or it says normally completed on this particular vehicle and there are your calibration values for the camera so these are the valid values that we calibrated to now”, Time 1:19:20-1:20, “Nissan there's no adjustment on this particular radar as long as it falls within plus or minus four degrees for both of these values the vertical and horizontal according to Nissan it's fine”, “1:19:54, “go ahead and scroll down so alignment complete so we're fine at this point we have completed the calibration”, Time 1:23:20-1:23:40, “when things are out of calibration you look at some of the newer Toyota radar sensors that actually have inclinometers that will tell us if the sensor is out of position as the systems get more advanced they're going to provide us more and more data but today most of the vehicles that were that we're faced with codes are only for sensor failures”, To consider the calibration as normally completed or pass it must meet the manufacturer specified threshold for the model and the sensor).


With regard to Claim 11,
	D1-D2 teach the method recited in claim 1, wherein the selected ADAS sensor and an adjacent ADAS sensor are operable in concert with each other to facilitate a prescribed functionality, the method further comprising the step of analyzing vehicle data associated with the secondary ADAS sensor to determine whether the secondary ADAS sensor meets a predetermined calibration parameter (D1, Time 59:15-1:0:00 Lane camera followed by Laser Radar collaboration that the system test and identify if it pass or there is a fault, Time 31:31-31:52. “apparent is on most newer vehicles 2016 and newer that forward-facing camera works with the forward-facing radar for automatic emergency braking and if we don't perform an accurate calibration that automatic emergency braking function may not work when it's critically needed like right before a collision”, Lane camera and Laser Radar work together for emergency breaking ).

With regard to Claim 12,
	D1-D2 teach the method recited in claim 1, further comprising the step of identifying a secondary ADAS sensor operatively associated with the selected ADAS sensor (D1, Time 31:31-31:52. “apparent is on most newer vehicles 2016 and newer that forward-facing camera works with the forward-facing radar for automatic emergency braking and if we don't perform an accurate calibration that automatic emergency braking function may not work when it's critically needed like right before a collision”, Lane camera adjacent to Laser Radar and work together for emergency breaking, Time 59:00, Time 1:00:00-1:01:00, 1:03:00-1:04:00, “we realized that lane departure warning calibration is not enough for vehicles like the one that we're working on today Mike that forward-facing camera and the forward-facing radar work together for collision detection for automatic emergency braking”).

With regard to Claim 13,
	D1-D2 teach the method recited in claim 12, further comprising the steps of:
displaying calibration instructions associated with the secondary ADAS sensor in response to receiving the user input (D2, Time 1:00:30-1:18:00);
projecting a secondary image onto a secondary projection surface adjacent the vehicle (D1, Time 1:01:00-1:04:00, 1:06:00-1:10:00, 1:15:18, secondary projection service is provided for the second ADAS, D2, ¶93-95, [0132], “control unit 5 searches inside the memory 6 for the image (in the former case) or the video (in the latter case) associated with the type of optical sensor 2 to be calibrated”, ¶27, “using specific target panels for each type of sensor (e.g. photo camera, radar, Lidar, etc.) usually placed on the front of the stationary vehicle (they can also be positioned on the side or the rear of the vehicle).” , ¶99, “image projected onto the projection surface 4 can reproduce the shape, size and pattern of a target panel for the calibration of a specific optical sensor”) ; and
executing computer executable instruction on the handheld vehicle diagnostic tool to calibrate the secondary ADAS sensor using the projected secondary image (D1, 1:17:38-1:20:04, “alignment Status Alignment complete”).

With regard to Claim 14,
	D1-D2 teach the method recited in claim 12, wherein the secondary ADAS sensor is adjacent the selected ADAS sensor on the vehicle  (D1, Time 31:31-31:52. “apparent is on most newer vehicles 2016 and newer that forward-facing camera works with the forward-facing radar for automatic emergency braking and if we don't perform an accurate calibration that automatic emergency braking function may not work when it's critically needed like right before a collision”, Lane camera adjacent to Laser Radar and work together for emergency breaking ).

With regard to Claim 15,
	D1-D2 teach the method recited in claim 12, wherein the secondary ADAS sensor is identified as associated with selected ADAS sensor due to data from the secondary ADAS sensor and the selected ADAS being collectively assessed to determine a specific vehicle parameter (D1, Time 59:15-1:0:00 Lane camera followed by Laser Radar collaboration that the system test and identify if it pass or there is a fault, Time 31:31-31:52. “apparent is on most newer vehicles 2016 and newer that forward-facing camera works with the forward-facing radar for automatic emergency braking and if we don't perform an accurate calibration that automatic emergency braking function may not work when it's critically needed like right before a collision”, Lane camera and Laser Radar work together for emergency breaking ).



With regard to Claim 16,
	D1-D2 teach the method recited in claim 15, wherein the specific vehicle parameter is a distance between the vehicle and an adjacent object  (Time 59:15-1:0:00 Lane camera followed by Laser Radar collaboration that the system test and identify if it pass or there is a fault, Time 31:31-31:52. “apparent is on most newer vehicles 2016 and newer that forward-facing camera works with the forward-facing radar for automatic emergency braking and if we don't perform an accurate calibration that automatic emergency braking function may not work when it's critically needed like right before a collision”, Lane camera and Laser Radar work together for emergency breaking).

With regard to Claim 17,
	Claim 17 is similar in scope to claim 1; therefore it is rejected under similar rationale. D1-D2 further teach a handheld automotive diagnostic device connectable with the vehicle to communicate with an onboard vehicle computer (D1, Time 3:50, Time 7:20, D2, Fig. 4 (21), Fig. 1 (5), ¶22, “FIG. 4 schematically illustrates the communication between a scan tool and a calibration unit of the calibration system of FIG. 1”, ¶27, “portable device—known in the sector as a “scan tool”—connected to the vehicle's EOBD (European On Board Diagnostic) diagnostic socket and using specific target panels for each type of sensor (e.g. photo camera, radar, Lidar, etc.)”, ¶101, ¶119).


With regard to Claim 18,
	Claim 18 is similar in scope to claim 2; therefore it is rejected under similar rationale.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=xRE8am9iXWA Published on 5/22/2020 hereinafter D1 in view of Cantadori et al . [US 2019/0392610 A1, hereinafter D2] in view of Chen et al. [US2018/0081857 A9, hereinafter D3] in view of ANZICEK et al . [US 2019/0118662 A1, hereinafter D4].

With regard to Claim 19,
	D1 teach a calibrating an Advanced Driver Assistance System (ADAS) sensor on a vehicle, comprising: 
	a housing (Time 3:45, Time 7:28);
a diagnostic connector connected to the housing and connectable with the vehicle to communicate with an onboard vehicle computer for receiving a list of ADAS sensors from the vehicle (Time 21:38, Time 57:14-57:32);
a user interface coupled to the housing and configured to:
display the list of ADAS sensors received from the vehicle (Time 21:38);
receive user input identifying a selected ADAS sensor from the list of ADAS sensors (Time 21:53-22:01); and
display calibration instructions associated with the selected ADAS sensor (Time 23:16-1:19); and
the diagnostic connector further being configured to transmit calibration commands to the onboard vehicle computer in response to receipt of the user input (Time 1:19-1:21).
D1 do not explicitly teach a projector connected to the housing and configured to project an image onto a projection surface adjacent the vehicle, the projected image being associated with calibrating the selected ADAS sensor and image being projected onto the projection surface.
	D2 teach a calibrating an Advanced Driver Assistance System (ADAS) sensor on a vehicle, comprising: 
a housing (¶27, “portable device—known in the sector as a “scan tool”—connected to the vehicle's EOBD (European On Board Diagnostic) diagnostic socket and using specific target panels for each type of sensor (e.g. photo camera, radar, Lidar, etc.)”, ¶101, ¶119);
a diagnostic connector connected to the housing and connectable with the vehicle to communicate with an onboard vehicle computer for receiving a list of ADAS sensors from the vehicle (¶27, “portable device—known in the sector as a “scan tool”—connected to the vehicle's EOBD (European On Board Diagnostic) diagnostic socket and using specific target panels for each type of sensor (e.g. photo camera, radar, Lidar, etc.)”, ¶101, ¶119);
receive user input identifying a selected ADAS sensor from the list of ADAS sensors (¶123-124, “operator also selects the ADAS system to be calibrated, specifically the optical sensor 2 to be calibrated. Also in this case, the selection can take place manually, automatically or semi-automatically”); and
display calibration instructions associated with the selected ADAS sensor (¶127, ”spatial measurement position is preferably displayed in the form of instructions on the projection surface 4”, ¶129, “Preferably, other parameters or initial calibration conditions are also projected onto the projection surface 4”, ¶130); and
the diagnostic connector further being configured to transmit calibration commands to the onboard vehicle computer in response to receipt of the user input and the image being projected onto the projection surface (¶134, “Once the target (which in this case is the projection surface 4) has been adjusted and the image or video has been projected, the calibration is performed by the calibration unit 30 which communicates with the scan tool 20. The actual calibration, meaning the adjustment of the position of the optical axis of the optical sensor 2, takes place according to an algorithm of the known type”, ¶93-95, “receives at least one input signal (indicated as S1) representing the type of optical sensor 2. In response to such signal S1, the control unit 5 is configured for: selecting an image or a video in a memory 6; commanding the projection onto the projection surface 4 of the image or video selected or a processed version thereof”).
D1 and D2 are analogous art to the claimed invention because they are from a similar field of endeavor of calibrating an Advanced Driver Assistance System (ADAS) sensor on a vehicle. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to allow the usage of projected images for calibration resulting in resolutions as disclosed by D2 with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1 as described above to facilitate the testing of wide variety of sensors including dynamic and static sensors using different sizes of projection surface which provide flexibility, save resources, simplify planning, save time and reduce cost by preventing the storage or delicate handling in the workshop of numerous target panels having different shapes, sizes and patterns (D2, ¶145-149).
D1-D2 do not explicitly teach kiosk.
D3 teach a  kiosk for [diagnostic data] from a vehicle ([0036]), the kiosk comprising:
a housing (Fig. 3, ¶32, ¶36, PC 13 implemented as a kiosk);
a diagnostic connector connected to the housing and connectable with the vehicle to communicate with an onboard vehicle computer for receiving  [diagnostic data] from the vehicle (Fig. 3, ¶32, ¶36, “kiosk allowing users to input information from a scan tool into the kiosk, whereupon it is communicated to the databases and operated on as described above … features may include loaning a compatible scan tool for use in accessing diagnostic information from the vehicle 10 and communicating that information to compatible input ports in the kiosk. The e-commerce portal 29 may also facilitate access to the diagnostic solution database 21, either on a subscription basis or on a per search fee”).
D1-D2 and D3 are analogous art to the claimed invention because they are from a similar field of endeavor of vehicles diagnostic tools. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-D2 to include the ability to install the ADAS calibration system associated a kiosk the resulting in resolutions as disclosed by D3 with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1-D2 as described above to provide information identifying both the like vehicle condition that gives rise to the diagnostic information, and the procedure(s) useful to remedy that condition, without the need to separately access and scroll through multiple websites or reference sources related to identifying and remedying the underlying vehicle condition (D3, ¶11).
D1-D2-D3 do not explicitly teach a proximity sensor coupled to a housing and capable of detecting a position of the vehicle relative to the proximity sensor.
D4 teach kiosk comprising a housing (Fig. 2-4, ¶4, “a housing”, ¶42, “housing 38 houses the various internal components of the vehicle charging station 32. In an embodiment, the housing 38 includes a pedestal 48 that extends upwardly from a ground surface 46. However, the size, shape, and configuration of the housing 38 is not intended to limit this disclosure. Although not shown, the housing 38 could include one or more output displays for displaying information to an occupant of the vehicle 34”); 
a proximity sensor coupled to the housing and capable of detecting a position of the vehicle relative to the proximity sensor (¶4, “sensor system configured to detect if a vehicle is parked near the housing”).
D1-D2-D3 and D4 are analogous art to the claimed invention because they are from a similar field of endeavor of providing services to vehicle. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-D2-D3 to include the ability to install the ADAS calibration system associated with a proximity sensor capable of detecting a position of the vehicle relative to the proximity sensor the resulting in resolutions as disclosed by D3 with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1-D2-D3 as described above to detect the presence of vehicles, provide notification of vehicle presence and the improper usages of the location (D4, ¶1, ¶4, “a housing, a sensor system configured to detect if a vehicle is parked near the housing, and a notification system configured to communicate an alert if the vehicle is parked near the housing and charging has not been initiated within a threshold amount of time”).

With regard to Claim 20,
D1-D2-D3-D4 teach the kiosk recited in claim 19, wherein the user interface is a touch screen display (D1, Time 19:58-20:30, “go ahead and touch the history tab”, Time 34:54-20:30, “I'm going to touch setup alright so on the first page of setup”, Time 1:17:59-1:18:05, “device set touch start and here”, Time 1:27:47-1:28:00, “I want you to go ahead and touch the screen and you'll see a menu come up yeah there's icon in the middle that looks like a text bubble”, Time 1:28:08-1:28:16, “it should have come up with a pop-up that says touch the screen where you want to insert a signature okay yeah I touched it and it's there add signature”, D2, Fig. 4, 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the ap
US Patent Application Publication No. 20200239009 filed by Corghi disclose a method for calibrating ADAS sensors of a vehicle See at least Abstract, Fig. 1-2
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174